Citation Nr: 1828171	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-01 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to January 24, 2014, for the award of service connection for posttraumatic stress disorder (PTSD) with unspecified neurocognitive disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's mother, and Appellant's stepfather


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to November 1989, from December 1990 to May 1991, and from August 1991 to January 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which inter alia granted service connection for PTSD with unspecified neurocognitive disorder and assigned an initial rating of 100 percent effective January 24, 2014.  In March 2018, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  

The issue of whether there was clear and unmistakable error (CUE) in a February 2007 rating decision (in that it denied service connection for PTSD) was raised by the Veteran at the March 2018 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran seeks an earlier effective date for the award of service connection (and compensation) for his PTSD with unspecified neurocognitive disorder.  As noted above, at the March 2018 Board hearing the Veteran raised the issue of CUE in a February 2007 final rating decision (in that it denied service connection for PTSD).  He contends that an effective date of August 2006 (the date of his original claim seeking service connection for PTSD) is warranted.  A remand for the AOJ to review and adjudicate in the first instance the matter of whether there was CUE in the February 2007 final rating decision is necessary.     

The matter of entitlement to an effective date prior to January 24, 2014, for the award of service connection for PTSD with unspecified neurocognitive disorder, is inextricably intertwined with the CUE claim.  Therefore, appellate consideration of that matter must be deferred pending resolution of the CUE claim.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

At the March 2018 hearing, the Veteran's representative noted that the Veteran's service personnel records are not associated with the record.  She argued that such records may show that the Veteran served in combat and thus support a claim of CUE in the February 2007 rating decision.  As service personnel records are constructively of record, they must be secured prior to adjudication of the referred CUE claim.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for an exhaustive search to secure for the record the Veteran's complete service personnel records.  The search should encompass all storage facilities where such records may have been retired.  If any records are unavailable because they have been irretrievably lost or destroyed, the AOJ should so certify (describing the extent of the development completed), and the Veteran should be so notified and asked to provide copies of all personnel records he has in his possession.

2.  The AOJ should take appropriate action to develop and adjudicate the matter of whether there was CUE in the February 2007 rating decision in that it denied service connection for PTSD.  

3.  The AOJ should then review the entire record and readjudicate the claim for an effective date prior to January 24, 2014, for the award of service connection for PTSD with unspecified neurocognitive disorder.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

